                                  Mindy Kallus, Esq.
                            3220 Netherland Ave., Suite SD
                               Bronx, New York 10463
                                     (646)954-1816
                                 kallusesq@gmail.com


                                                           January 21, 2020
(VIAECF)
Hon. Debra Freeman                                              USDCSDNY
United States Magistrate Judge                                  DOCUMENT              i
Southern District of New York                                    ELECTRONIC:AYN PILED ,
500 Pearl Street, Courtroom 17A
New York, New York 10007
                                                               ! DOC#:               ·-,             ~
                                                               , DATE FILED:         1/jJ.J/~~ -
                                                                                     I   ,,r   _,.



                           Re: Cindy Chen v. Shanghai C~~ uetUxe, me., et at,.
                               16-cv-04790
Dear Magistrate Judge Freeman:

        As an attorney with the Law Offices of Michael Chong I recently represented all
Defendants in this action. Due to a change in circumstances, I am no longer associated with
Mr. Chong. Accordingly I respectfully move to withdraw as counsel for Defendants.
Defendants will not be prejudiced as Mr. Chong has represented Defendants from the
outset of this action.

                                                     Very Truly Yours,


                                                     ls/Mindy Kallus

To: All Counsel (VIA ECF)




                                             --------~~-----
                                                          DEBRA FREEMAN
                                              VNlfED STATES MAGISTRATE JUDGE
